DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 7-10, 21 are pending wherein claims 7 and 21 are in independent form. 
3.	Claims 7, 8, 10, 21 have been amended.
4. 	Claims 1-6, 11-18, 20 have been withdrawn. Claim 19 has been canceled.
Response to Interview Request
5.	Examiner appreciates applicant’s request for interview but does not think an interview at this stage will help to expedite the prosecution. Applicant already filed a formal response to the non-final rejection and an interview at this stage will further delay the processing of applicant’s response. To expedite prosecution, examiner recommends applicant to request/schedule an interview before filing a formal response.
Response to Arguments
6.	Applicant's arguments filed on 07/19/2021 have been fully considered but they are not persuasive. The reasons set forth below.
7.	Applicant argues on page 10 of the remarks, “Applicant thus respectfully submits that Shellhammer fails to disclose all elements of claim 7 as amended, and that there are substantial differences between the claimed invention and the disclosure of Shellhammer. In particular and without limitation, Shellnammer fails to disclose communicating at least one downlink control message between a 
		In response, examiner respectfully disagrees because:
	Shellhammer discloses that a base station allocates time and frequency resource elements to one or more IOE devices to receive wake-up signals (Col 5, Line 60-67, Col 8, Line 49-67, Col 11, Line 51-54, Col 12, Line 35-38, Col 20, Line 20-30, Col 21, Line 37-47). In this regard, the base station sends a command to the one or more IOE devices to allocate time-frequency resources to receive wake-up signal (Col 20, Line 20-30---“The one or more PN sequences may be shared from the base station 110, for example, as part of a command from the base station 110 to put the IOE devices 120 into sleep mode. This command to enter sleep mode may identify the time and frequency at which each IOE device 120 should wake up the secondary transceiver to listen for a synchronization signal as well as which to wake up at to listen for a wake-up signal. The command may also specify how often the synchronization and wake-up signals repeat so that the IOE devices 120 know how often to wake up the secondary transceivers to listen for these periodic signals”). When a base station allocates time-frequency resources to one or more IOE devices to receive wake-up signal, that resource allocation must be done by a downlink message (such as a command as .

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 7, 9, 10, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shellhammer et al (US 9525540 B1, hereinafter referred to as Shellhammer).
		Re claim 7, Shellhammer teaches a method (Abstract), comprising:
	(i) communicating, between a base station (base station 110) of a network and a terminal (UE 120), at least one downlink control message (command from the base station) indicative of a plurality of reoccurring resources allocated to a wake-up signal (resources allocated for wake up signal in a command from the base station) (Fig. 1-3, Fig. 6-8, Col 8, Line 49-67, Col 9, Line 1-6, Col 9, Line 48-61, Col 11, 59-67, Col 12, Line 1-12, Col 12, Line 35-67, Col 13, Line 1-46, Col 14, Line 32-46, Col 20, Line 1-30, Col 21, Line 37-47),
	(ii) communicating, between the base station (base station 110) and the terminal (UE 120), the wake-up signal in at least one resource of the plurality of reoccurring resources (transmitting/receiving wake up signal at the predetermined resources) (Fig. 6-8, Col 8, Line 49-67, Col 9, Line 1-6, Col 11, Line 35-67, Col 12, Line 1-12, Col 12, Line 35-67, Col 13, Line 1-67, Col 14, Line 1-46, Col 18, Line 9-60, Col 21, Line 1-17, Col 21, Line 54-67, Col 22, Line 1-45),  and

	(iv) wherein the plurality of reoccurring resources allocated to the wake-up signal (time-frequency resources allocated to periodically receive wake-up signals) correspond to resource elements of a time- frequency resource grid (time-frequency resources allocated to receive wake-up signals are the time and frequency resource elements associated to a resource block/TTI, Fig. 4, Fig. 6A-D), wherein a resource element of the time-frequency resource grid (time and frequency resource elements associated to a resource block/TTI, Fig. 4, Fig. 6A-D) is defined by a symbol modulated by a certain constellation (time and frequency resource elements for wake-up/synchronization signal are modulated according OOK/BPSK/QPSK and time and frequency resource elements for data signal are modulated according to QAM) (Fig. 4, Fig. 6-8, Col 5, Line 60-67, Col 6, Line 1-15, Col 9, Line 62-67, Col 10, Line 1-13, Col 11, Line 50-67, Col 12, Line 1-67, Col 14, Line 32-67, Col 15, Line 1-13, Col 20, Line 20-30, Col 20, Line 60-67).
		Claim 21 recites a device performing the steps recited in claim 7 and thereby, is rejected for the reasons discussed above with respect to claim 7.
		Re claim 9, Shellhammer teaches that the at least one downlink control message is further indicative of a codedivision multiplex parameter of the wake-
		Re claim 10, Shellhammer teaches to co-schedule a plurality of terminals to the plurality of reoccurring resources (allocating resources to plurality of UEs, Fig. 6A-D), the plurality of terminals comprising the terminal (Fig. 6A-D, Col 11, Line 59-67, Col 12, Line 1-12, Col 12, Line 35-67, Col 13, Line 1-67, Col 14, Line 1-46).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer as applied to claim 7 above and further in view of Ang et al (US 9872252 B1, hereinafter referred to as Ang).
		Re claim 8, Shellhammer teaches that the communicating the at least one downlink control message occurs prior to the communicating the wake-up signal (downlink command from the base station allocating time-frequency resources to 
		Shellhammer does not explicitly disclose that the downlink control message is indicative of a time-offset between said communicating the wake-up signal in the at least one resource of the plurality of reoccurring resources and said communicating of the at least one further signal.
		Ang teaches that the downlink control message is indicative of a time-offset (gap, N, Fig. 3) between said communicating the wake-up signal in the at least one resource of the plurality of reoccurring resources (control signal 310 during the PWU duration, Fig. 3) and said communicating of the at least one further signal (data signal during ON duration 303b after the gap N, Fig. 3) (Fig. 3, Fig. 8, Col 9, Line 10-67, Col 10, Line 1-30, Col 10, Line 48-67, Col 11, Line 1-34).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shellhammer by including the step that the downlink control message is indicative of a time-offset between said communicating the wake-up signal in the at least one resource of the plurality of reoccurring resources and said communicating of the at least one further signal, as taught by Ang for the purpose of improving wake up process to provide an efficient and power-conserving communication system, as taught by Ang (Col 2, Line 27-34).


Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473